Citation Nr: 1010783	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, 
undifferentiated type, and if so, whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from August 1964 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The case was previously remanded by the Board in November 
2008 for further development.  


FINDINGS OF FACT

1.  A claim for service connection for schizophrenia, 
undifferentiated type was denied by a September 2003 rating 
decision that was not appealed.

2.  The evidence submitted since the September 2003 rating 
decision pertinent to the claim for service connection for 
schizophrenia, undifferentiated type, was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.

3.  Schizophrenia, differentiated type, had its onset in 
service.  


CONCLUSIONS OF LAW

1.  The rating decision of September 2003, which denied a 
claim for service connection for schizophrenia, 
undifferentiated type, is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).

2.  Evidence received since the September 2003 rating 
decision is new and material, and the Veteran's claim for 
service connection for schizophrenia, undifferentiated type, 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Schizophrenia, undifferentiated type, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

The record reflects that a rating decision in September 2003 
denied service connection for schizophrenia, undifferentiated 
type, and that the Veteran did not file a timely notice of 
disagreement with this decision.  Accordingly, it became 
final when the Veteran failed to perfect his appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claim for service 
connection for schizophrenia, undifferentiated type, may only 
be reopened if new and material evidence is submitted.

In this instance, since the September 2003 rating decision 
denied the claim on the basis that there was no evidence 
linking the Veteran's schizophrenia to service (the September 
2003 rating decision essentially articulated the same basis 
that was articulated by a January 2003 rating decision, even 
after a supporting VA opinion was received in August 2003), 
the Board finds that new and material evidence would consist 
of medical evidence that demonstrates a link between the 
Veteran's schizophrenia and service.

In this regard, additional evidence received since the 
September 2003 rating decision consists of the Veteran's 
statements asserting the existence of relevant symptomatology 
as further supported by his representative's identification 
of pertinent complaints and treatment within one year of the 
Veteran's separation from service in November 1968.  Most 
importantly, this evidence when considered in the context of 
the previously submitted VA opinion of August 2003 that 
concluded that the Veteran's schizophrenia was a 
"maturation" of the anxiety reactions diagnosed within one 
year of the Veteran's separation from service, constitutes 
evidence supporting the proposition that the treatment 
received by the Veteran within a period of one year after 
service discharge was for symptoms that were early 
manifestations of his later diagnosed psychosis, and not, 
separate and distinct psychiatric disability.  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the statements of the appellant in the context 
of the previously submitted August 2003 VA medical opinion, 
at the very least (assuming their credibility), assert 
continuous intermittent relevant symptoms and treatment since 
service, relate to an unestablished fact necessary to 
substantiate the claim - whether the appellant's 
schizophrenia is related to active service - and was not 
considered by the RO in its September 2003 decision.

Accordingly, the Board finds that this additional evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable opportunity 
of substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for the Veteran's 
schizophrenia is reopened.


II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309, 3.384.

As noted above, the Board reopened the Veteran's claim of 
service connection for schizophrenia on the basis that the 
Veteran's statements of continuing relevant symptomatology 
when considered in the context of an August 2003 VA medical 
opinion revealed that the Veteran's schizophrenia was 
manifested within one year after separation from service.

Schizophrenia is a psychosis that is a chronic disease 
subject to presumptive service connection, provided that it 
is manifest to a compensable degree within one year after 
separation from service.  See 38 C.F.R. § 3.309(a).  Here, 
the Veteran was treated for symptoms that have been 
identified as manifestations of the Veteran's currently 
diagnosed schizophrenia, differentiated type, within 
approximately four and one-half months after separation from 
service (April 28, 1969).  Thus, the Veteran's schizophrenia, 
differentiated type, is presumed to have been incurred in 
service.  Consequently, service connection for schizophrenia, 
differentiated type, is warranted on a presumptive basis.









ORDER

Service connection for schizophrenia, differentiated type, is 
granted.  




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


